DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 11 October 2022, claim(s) 21, 29, 37, and 38 is/are amended per Applicant’s request. Claim(s) 1-20 is/are cancelled. Therefore, claims 21-40 are presently pending in the application, of which, claim(s) 21, 29, and 38 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of finding matches between a query-provided natural language text and repositories of natural language texts.
The additional claim elements are “one or more processors coupled to a memory” (claim 21), “one or more programs” (claim 21), “neural network” (claim 26), “web searches” (claims 27 and 30), and “neural network model” (claim 31).  The use of “web searches” as a source of data, and use of neural networks and neural network models in conjunction with the abstract idea all nothing more than limiting the abstract idea to a particular technological environment. The remaining additional elements are simply generic computing components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Thus the additional elements do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than field of use limitations and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.
Response to Arguments
Applicant's arguments filed 11 October 2022 with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. The applicant asserts that the examiner failed to “identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception; identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the identified judicial exceptions; and explain the reason(s) that the additional elements taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.” (Emphasis and underlining original). Firstly, the applicant is relying upon a memo that is no longer utilized by the Office. https://ptoweb.uspto.gov/patents/exTrain/101.html (“Because the MPEP now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, all references to those materials should now be directed to the MPEP.”). Secondly, the applicant is reminded that the guidance set forth in MPEP 2016 indicates that “subject matter eligibility rejection[s] under step 2 should” make the descriptions the applicant relies upon in asserting that the rejection is defective. (Emphasis added). As ‘should’ is permissive, this argument is fatally flawed. That said, these elements are all either explicitly or implicitly present in the rejection, and the rejection clearly met the need to sufficient notice of the reasons for ineligibility and enable the applicant to effectively respond. The applicant further argues that the claims cannot be reasonably performed in the human mind. Applicant’s remarks at page 9. Excluding the elements identified as additional elements in the rejection, what is left is: receiving a natural language query, obtaining two sets of data (pluralities of source code snippets), extract types and method usage from the sets of data, access and search idiom storage for idioms matching the type and method of the sets, and return select ones of the matching idioms. This is clearly performable within the mind. The applicant then argues that the particular arrangement of elements offers an improvement to the functionality and usability of the computer. Id. at page 10. However the purported improvement is merely a function of implementing the abstract idea on a computer and thus cannot be the basis for patent eligibility. Applicant then argues that the exception is integrated into a practical application. Id. The examiner disagrees. The applicant relies on the sources of data (“obtain a [first/second] plurality of source code snippets … from a [search engine / database]”) in their assertion that the claims are to a practical application, but they would be the same sources of data even if it was a human mind performing the recited operations rather than a generic computer system.
Applicant’s arguments, see page 13 et seq., filed 11 October 2022, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The obviousness rejection of all pending claims has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165